DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-20 are objected to because of the following informalities:  Claim 10 is missing from the claim list.  Renumbering of the claims are required.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11, 12, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruska et al., US Pub. 2010/0051437.
Regarding claim 1, Kruska teaches a surge arrester (a surge arrester; paragraphs 0027-0028) comprising: a housing (an insulting housing 4; paragraph 0048); a connecting interface configured to connect to an electrical power grid (the electrical grid system 1 is connected to the surge arrester by the current path 2; see figure 1 and paragraph 0048); a disconnector device coupled to the connecting interface (a disconnection arrangement device 5 electrically coupled to 
Kruska, in paragraph 0057, further teaches that as temperature in the interior of the disconnection arrangement 3 arises, this leads to tripping of the gas generator 18 as a result of the thermal effect, as a result of the pressure effect or as a result of a combination of the two factors.  Thus, when the gas generator 18 is tripped, the assembly, which is between the two electrodes 8,9 is tripped, and the output current path 2 is permanently interrupted.  
Regarding claim 2, Krusak teaches a completer electrical connection being formed from the connecting interface to the ground side connection when the ground side connection is connected to the system ground (an output current path 2 with a ground cable is provided in order to dissipate such over voltages from a conductor 1 in the electrical grid system; see paragraph 0048).
Regarding claim 3, Kruska teaches the housing being composed of an insulating material (housing 4 is composed of porcelain or plastic composite; paragraph 0048). 
Regarding claim 4, Kruska teaches a resistance of the metal oxide varistor stack varying based on a voltage of the connecting interface (metal-oxide blocks 7 are varistor which change their electrical impedance (resistance) as a function of the voltage applied to them; paragraph 0049).
Regarding claim 5, Kruska teaches the resistacen of the metal oxide varistor stack decreasing as the voltage of the connecting interface increases (the surge arrester 3 has considerably reduced its resistance because a limit voltage has been exceeded in the electrical grid system 1 as a result of which an output current floes to ground potential via the output current path 2, driven by the grid system overvoltage; see paragraph 0055).
Regarding claim 9, Kruska teaches a surge arrester (a surge arrester; paragraphs 0027-0028) comprising: a housing (an insulting housing 4; paragraph 0048); a connecting interface configured to connect to an electrical power grid (the electrical grid system 1 is connected to the surge arrester by the current path 2; see figure 1 and paragraph 0048); a metal oxide varistor stack coupled to the connecting interface (A stack of metal-oxide blocks 7 is arranged between the connecting fittings in the interior of the housing 4 of the surge arrester 3.  These metal-oxide varistor blocks are varistors which change their electrical impedance as a function of the voltage applied. See paragraph 0049); a disconnector device coupled to the metal-oxide varistor stack (see figure 1 and paragraph 0049, where a disconnection system 5 is coupled to the metal oxide varistor stack 7); and a ground side connection coupled to the disconnection device, the ground side connection configured to connect to a system ground (the disconnection arrangement 5, likewise part of the output current path 2, carries the output current path 2futher to a ground potential paragraph 0048), wherein the disconnector device is configured to disconnect the connecting interface from the system ground based on a predetermined disconnection condition.    

Claim 10 is missing from the claim listing.  
Regarding claim 11, Kruska teaches the housing being composed of an insulating material (housing 4 is composed of porcelain or plastic composite; paragraph 0048). 
Regarding claim 12, Kruska teaches a resistance of the metal oxide varistor stack varying based on a voltage of the connecting interface (metal-oxide blocks 7 are varistor which change their electrical impedance (resistance) as a function of the voltage applied to them; paragraph 0049).
Regarding claim 15, Krusak teaches a surge arrester (a surge arrester; paragraphs 0027-0028) comprising: a housing (an insulting housing 4; paragraph 0048); a connecting interface configured to connect to an electrical power grid (the electrical grid system 1 is connected to the surge arrester by the current path 2; see figure 1 and paragraph 0048); a metal oxide varistor stack coupled to the connecting interface (A stack of metal-oxide blocks 7 is arranged between the connecting fittings in the interior of the housing 4 of the surge arrester 3.  These metal-oxide varistor blocks are varistors which change their electrical impedance as a function of the voltage applied. See paragraph 0049); and a disconnector device coupled to the ground side connection, the disconnector device configured to connect to a system ground (the disconnector arrangement 5, likewise part of the output current path 2, carries the output current path 2 further to a ground 
Kruska, in paragraph 0057, further teaches that as temperature in the interior of the disconnection arrangement 3 arises, this leads to tripping of the gas generator 18 as a result of the thermal effect, as a result of the pressure effect or as a result of a combination of the two factors.  Thus, when the gas generator 18 is tripped, the assembly, which is between the two electrodes 8,9 is tripped, and the output current path 2 is permanently interrupted.  
Regarding claim 16, Kruska teaches the housing being composed of an insulating material (housing 4 is composed of porcelain or plastic composite; paragraph 0048). 
Regarding claim 17, Kruska teaches a resistance of the metal oxide varistor stack varying based on a voltage of the connecting interface (metal-oxide blocks 7 are varistor which change their electrical impedance (resistance) as a function of the voltage applied to them; paragraph 0049).
Regarding claim 20, Krusak teaches the Regarding claim 26, Kruska discloses disconnector device disconnecting from the housing disconnects the system ground from the surge arrester (However, if this is not the case and a voltage still drives an output current, then this leads to the arc continuing to burn, and to further heating of switching gases. As the temperature in the interior of the disconnection arrangement 3 rises, this leads to tripping of the
gas generator 18 as a result of the thermal effect, as a result of the pressure effect or as a result of a combination of the two factors. When the gas generator 18 is tipped, the assembly, which is at a rigid angle and originally existed between the two electrodes 8, 9 is tripped, and the output current path 2 is permanently interrupted.  See paragraph 0057.).
Claim Rejections - 35 USC § 103
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruska in view of Woodworth et al., US Pub. 2009/0109592.
Regarding claims 6 and 7, Kruska teaches the claimed invention the current flowing through the surge arrester, wherein the disconnection is a result of igniting a cartridge containing gunpowder. 
Woodworth teaches a surge arrester (paragraph 0001) with disconnection by igniting a cartridge containing gunpowder (The disconnect cartridge 212 can comprise a .22 caliber cartridge containing black powder actuated charge; paragraph 0022.).  The housing 208 will melt, ignite, or become sufficiently weakened at a temperature that is above 190 degrees centigrade but before the temperature of the cartridge 212 in the disconnector 200 reaches 190 degrees centigrade.  See paragraph 0036). 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Woodworth with Kruska, since the disconnector device having gunpowder would prevent and/or eliminate second arcing.      
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruska in view of Boese et al., US Pub. 2018/0076617.
Regarding claim 8, Kruska teaches the claimed invention except for disconnecting the metal oxide varistor stack from the housing including disconnecting the ground side connection from the housing.
Boese teaches a disconnector device 10 (see figure 6 and paragraph 0089), where the disconnector device 10 is closer to the ground side connection to prevent a secondary arc ignition and ease of replacement (damaged disconnector).

Regarding claims 13 and 14, Kruska teaches the claimed invention the current flowing through the surge arrester, wherein the disconnection is a result of igniting a cartridge containing gunpowder. 
Woodworth teaches a surge arrester (paragraph 0001) with disconnection by igniting a cartridge containing gunpowder (The disconnect cartridge 212 can comprise a .22 caliber cartridge containing black powder actuated charge; paragraph 0022.).  The housing 208 will melt, ignite, or become sufficiently weakened at a temperature that is above 190 degrees centigrade but before the temperature of the cartridge 212 in the disconnector 200 reaches 190 degrees centigrade.  See paragraph 0036). 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Woodworth with Kruska, since the disconnector device having gunpowder would prevent and/or eliminate second arcing.      
Regarding claims 18 and 19, Kruska teaches the claimed invention the current flowing through the surge arrester, wherein the disconnection is a result of igniting a cartridge containing gunpowder. 
Woodworth teaches a surge arrester (paragraph 0001) with disconnection by igniting a cartridge containing gunpowder (The disconnect cartridge 212 can comprise a .22 caliber cartridge containing black powder actuated charge; paragraph 0022.).  The housing 208 will 
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Woodworth with Kruska, since the disconnector device having gunpowder would prevent and/or eliminate second arcing.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berlovan et al., Putt, Lenk et al., and Woodworth et al., ‘114 teach disconnection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833